Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 1 of 46




        Exhibit A
    Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 2 of 46
                     ~-~-~
                      l:aQ.~FftmclSQO, ~941U                    ENDORSED
                                                                 FILED
                                                       San FmnclscO County Superior Coult

                                                              AUG 3 0 2018
                                                         CLERK OF THE COURT                  ~LI.
                                                       BY:    NEYL WEBB
                                                                              Deputy Clerk   >
                                                                                             ID
                                                                  -5693
                                                                                             ...-w
                                                     -----~~,.,.._~~~~_;
                                                                                             LI.


                            ~~~~




                           ~
                            Mte'$;·~­
                            om.~i9>.
                            •~~(1$)
                            ~~       ..
.Qd·-· .
~.~-~~·(17)

Minilllon C1a) ...
,.(11)
~.~{1-
~
--~···~
         ...."              ~~(tlG)
                            ~-~·~~1)
                            Witcill~~




                                          $~~~~
                                        "°'-~~-~,.,·.·Ci~
                      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 3 of 46
                                                                                                                                                     SUM-100
                                         SUMMONS                                                                         FOR COURT USE ONLY
                                                                                                                     (SOLO PARA I.ISO DE LA CORTE)
                                   (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(A VISO AL DEMANDADO):

 THE HAIN CELESTIAL GROUP, INC.

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):

 ERIN LINDQUIST, DAVID SWARTZ, and MARTHA VALENTINE,
 on behalf of themselves, the general public and those similarly situated
  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp}. your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org). the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 tA VISOI Lo han demandado. Si no responde dentro de 30 dfas, la colfe puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
 continuaci6n.
    Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
 colfe y hacer que se entregue una copia al demandante. Una calfa o una llamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la colfe. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrarestos formularios de la colfe y mas informaci6n en el Centro de Ayuda de las Colfes de California (Www.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en la colfe que le quede mas cerca. SI no puede pagar la cuota de presentaci6n, pida al secretario de la colfe
 que le de un formulario de exencf6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la colfe le
 podra quitar su sue/do, dinero y bienes sin mas advelfencia.
   Hay otros requlsitos legates. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legs/es gratuitos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (Www.lawhelpcalifornia.org), en el Centro de Ayuda de las Colfes de California, (Www.sucorte.ca.gov) o poniendose en contacto con la colfe o el
 cotegio de abogados locales. AV/SO: Por ley, la colfe tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cuatquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una conces/6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la colfe antes de que la colfe pueda desechar el caso.

The name and address of the court is:
(El nombre y.direcci6n de.la cotte esJ:
:San .t<ranc1~co .:supenor courr
400 McAllister Street, San Francisco, CA 94102
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombff/J la direcci6n_y_ el numero de telefono def abogado def demandante, o def demandante que no tiene abogado, es):
Seth Saner (SBNl 97427), Gutride Safier LLP, 100 Pine St., #1250, San Francisco, CA 94111; 415-336-6545

DATE:
(Fecha)        'AUG 3 O2018                                                                                   NEYLWEBB                               , Deputy
                                                                                                                                                      (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                  1.     Das an individual defendant.
                                  2.      as the person sued under the fictitious name of (specify):


                                    3.         on behalf of (specify):

                                         under:   D      CCP 416. 1O (corporation)                        D       CCP 416.60 (minor)
                                                  D      CCP 416.20 (defunct corporation)                 D       CCP 416. 70 (conservatee)
                                                  D      CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                       other (specify):
                                    4.         by personal delivery on (date):
                                                                                                                                                        Pa    1of1'
Form Adopted for Mandatory Use
  Judicial Council of California
                                                                      SUMMONS                                                 Code of Civil Procedure§§ 412.20, 465
                                                                                                                                                www.courtinlb.ca.gov
  SUM-100 [Rev. July 1, 2009]
     Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 4 of 46




 1 GUTRIDE SAFIER LLP
   ADAM J. GUTRIDE (State Bar No. 181446)
                                                                                                         =
                                                                                                         u.
                                                                                                         >-
 2 SETH A. SAFIER (State Bar No. 197427)
   MARIE MCCRARY (State Bar No. 262670)
                                                                              ENDORSED
                                                                              FI LED                     m
 3 KRISTEN G. SIMPLICIO (State Bar No. 263291)
 4 100 Pine Street, Suite 1250
                                                                     San FrandBco County Superior Oowt

                                                                          AUG 3 0 2018
                                                                                                         ...-
                                                                                                         LU
   San Francisco, California 94111                                                                       u.
 5 Telephone: (415) 271-6469
                                                                       CLERK OF THE COURT
   Facsimile: (415) 449-6469
 6                                                                   BY:        NEYLWESS
                                                                                          ~a..
   Attorneys for Plaintiffs
 7

 8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                  COUNTY OF SAN FRANCISCO

10    ERIN LINDQUIST, DAVID SWARTZ, and                     CASE N6        Gc - 1 8 - 5 6 9 3 0
      MARTHA VALENTINE, on behalfof
11
      themselves, the general public and those similarly    UNLIMITED CNIL CASE
12    situated,
                                                            CLASS ACTION COMPLAINT FOR
13      Plaintiffs,                                         VIOLATION OF THE CALIFORNIA
                                                            CONSUMERS LEGAL REMEDIES
14                    v.                                    ACT; FALSE ADVERTISING;
15                                                          FRAUD, DECEIT, AND/OR
      THE HAIN CELESTIAL GROUP, INC.,                       MISREPRESENTATION;
16                                                          NEGLIGENT
        Defendants.                                         MISREPRESENTATION; UNFAIR
17                                                          BUSINESS PRACTICES; AND
                                                            VIOLATION OF THE
18                                                          ENVIRONMENTAL MARKETING
19                                                          CLAIMS ACT

20                                                          JURY TRIAL DEMANDED

21

22

23

24

25

26
27

28

                                                     -1-
                                            Class Action Complaint
       Case 3:18-cv-06465-EDL
CASE NUMBER:                  Document
              CGC-18-569306 ERIN       1-1 Filed
                                  LINDQUIST ETAL 10/23/18
                                                   VS. THEPage
                                                           HAIN5 CELESTIAL
                                                                 of 46     GROUF

                                        NOTICE TO PLAINTIFF

A Case Management Conference is set for:

                 DATE:          JAN-30-2019
                 TIME:          10:30AM

                 PLACE:         Department 610
                                400 McAllister Street
                                San Francisco, CA 94102-3680
All parties must appear and comply with Local Rule 3.

 CRC 3. 725 requires the filing and service of a case management statement form CM-11 O
 no later than 15 days before the case management conference. However, it would facilitate
 the issuance of a case management order without an appearance at the case
 management conference if the case management statement is filed, served and lodged in
 Department 610 twenty-five (25) days before the case management conference.

Plaintiff must serve a copy of this notice upon each party to this action with the summons and
complaint. Proof of service subsequently filed with this court shall so state. This case is
eligible for electronic filing and service per Local Rule 2.11. For more information,
please visit the Court's website at www.sfsuperiorcourt.org under Online Services.
          ALTERNATIVE DISPUTE RESOLUTION POLICY REQUIREMENTS

                IT IS THE POLICY OF THE SUPERIOR COURT THAT EVERY CIVIL
                CASE PARTICIPATE IN EITHER MEDIATION, JUDICIAL OR NON-
                JUDICIAL ARBITRATION, THE EARLY SETTLEMENT PROGRAM OR
                SOME SUITABLE FORM OF ALTERNATIVE DISPUTE RESOLUTION
                PRIOR TO A TRIAL.
                (SEE LOCAL RULE 4)


Plaintiff must serve a copy of the Alternative Dispute Resolution Information Package on each
defendant along with the complaint. All counsel must discuss ADR with clients and opposing
counsel and provide clients with a copy of the Alternative Dispute Resolution Information
Package prior to filing the Case Management Statement.

[DEFENDANTS: Attending the Case Management Conference does not take the
place of filing a written response to the complaint. You must file a written
response with the court within the time limit required by law. See Summons.]

Superior Court Alternative Dispute Resolution Coordinator
400 McAllister Street, Room 103
San Francisco, CA 94102
(415) 551-3869
See Local Rules 3.3, 6.0   c and 10 B re stipulation to judge pro tem.
       Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 6 of 46



 1          Erin Lindquist, David Swartz, and Martha Valentine, by and through their counsel, bring

 2   this Class Action Complaint against Defendant The Hain Celestial Group, Inc. on behalf of

 3   themselves and those similarly situated. The following allegations are based upon information

 4   and belief, including the investigation of Plaintiffs’ counsel, unless stated otherwise.

 5                                           INTRODUCTION

 6          1.      Consumers, such as Plaintiffs and the Class Members, are sensitive to the

 7   environmental impact of the products that they purchase and use and are willing to pay more for

 8   “green” products that are advertised as “earth friendly.” Defendants take advantage of this

 9   segment of consumers by labeling the pre-moistened wipes that they sell as being “earth-

10   friendly.” They charge a premium for these wipes, as compared to wipes that are not marketed as

11   being “earth-friendly.” Despite the label, however, the wipes are made significant amounts of

12   synthetic materials that are not “earth-friendly.” Specifically, the substrate used in Defendants’

13   wipes is composed of polyester, lyocell, and rayon fibers. Polyester is a synthetic plastic fiber.

14   Rayon is manufactured using cellulose that is treated with harsh chemicals, such as caustic soda,

15   ammonia, acetone and sulfuric acid. Neither polyester nor rayon will fully biodegrade after

16   customary disposal in a landfill or incinerator.

17          2.      Throughout the class period, Defendants have obtained substantial profits from the

18   deceptive sale of wipes marketed as being “earth friendly.” This action seeks: (i) to require

19   Defendants to pay restitution to purchasers of the wipes, namely the price premium paid for the

20   wipes, i.e., the difference between the price consumers paid for the wipes and the price that they

21   would have paid but for Defendants’ misrepresentation, in an amount to be proven at trial using

22   econometric or statistical techniques such as hedonic regression or conjoint analysis and (ii) an

23   injunction precluding the sale of the wipes within a reasonable time after entry of judgment,

24   unless the wipes’ packaging and marketing is modified to remove the misrepresentation “Earth

25   Friendly” and to disclose the omitted facts about the true composition of the wipes.

26                                                      PARTIES

27          3.      Erin Lindquist (“Lindquist”) is, and at all times alleged in this Class Action

28   Complaint was, an individual and a resident of Oceanside, California.

                                                        -1-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 7 of 46



 1          4.      David Swartz (“Swartz”) is, and at all times alleged in this Class Action Complaint

 2   was, an individual and a resident of Oakland, California.

 3          5.      Martha Valentine (“Valentine”) is, and at all times alleged in this Class Action

 4   Complaint was, an individual and a resident of San Francisco, California.

 5          6.      Defendant The Hain Celestial Group, Inc. (“Hain Celestial”) is a corporation

 6   organized and existing under the laws of the state of Delaware, having its principal place of

 7   business in Lake Success, New York.

 8          7.      The true names and capacities of Defendants sued as Does 1 through 50, inclusive,

 9   are unknown to Plaintiffs, who therefore sue said Defendants by such fictitious names pursuant to

10   section 474 of the California Code of Civil Procedure. Plaintiffs will seek leave of Court to

11   amend this Class Action Complaint when said true names and capacities have been ascertained.

12          8.      The Parties identified in paragraphs 6 and 7 of this Class Action Complaint are

13   collectively referred to hereafter as “Defendants.”

14          9.      At all times herein mentioned, each of the Defendants was the agent, servant,

15   representative, officer, director, partner or employee of the other Defendants and, in doing the

16   things herein alleged, was acting within the scope and course of his/her/its authority as such

17   agent, servant, representative, officer, director, partner or employee, and with the permission and

18   consent of each Defendant.

19          10.     At all times herein mentioned, each of the Defendants was a member of, and

20   engaged in, a joint venture, partnership and common enterprise, and acting within the course and

21   scope of, and in pursuance of, said joint venture, partnership and common enterprise.

22          11.     At all times herein mentioned, the acts and omissions of each of the Defendants

23   concurred and contributed to the various acts and omissions of each and all of the other

24   Defendants in proximately causing the injuries and damages as herein alleged.

25          12.     At all times herein mentioned, each of the Defendants ratified each and every act

26   or omission complained of herein.

27          13.     At all times herein mentioned, each of the Defendants aided and abetted the acts

28   and omissions of each and all of the other Defendants in proximately causing the damages, and

                                                      -2-
                                             Class Action Complaint
       Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 8 of 46



 1   other injuries, as herein alleged.

 2                                          JURISDICTION AND VENUE

 3          14.       This action is brought by Plaintiffs pursuant, inter alia, to the California Business

 4   and Professions Code, section 17200, et seq. Plaintiffs and Defendants are “persons” within the

 5   meaning of the California Business and Professions Code, section 17201.

 6          15.       The injuries, damages and/or harm upon which this action is based occurred in or

 7   arose out of activities engaged in by Defendants within, affecting, and emanating from, the State

 8   of California.

 9          16.       Defendants have engaged, and continue to engage, in substantial and continuous

10   business practices in the State of California, including in San Francisco County.

11          17.       In accordance with California Civil Code Section 1780(c), Plaintiffs concurrently

12   file herewith a declaration establishing that, on many occasion since 2010, Valentine purchased

13   Earth’s Best Wipes in San Francisco. (Plaintiff’s declaration is attached hereto as Exhibit A.)

14          18.       Plaintiffs accordingly allege that jurisdiction and venue are proper in this Court.

15                                     SUBSTANTIVE ALLEGATIONS

16                              (1) Defendants and Defendants’ Wipes at Issue

17          19.       Defendant Hain Celestial manufacturers, markets, and sells hundreds of consumer

18   products under over fifty brand names, including “Earth’s Best”. The Earth’s Best products are

19   widely available for purchase in supermarkets, drug stores, and other brick and mortar and online

20   retailers, such as Amazon, Walmart.com, and Babies “R” Us.

21          20.       This case concerns Defendants’ marketing and sale of the “Earth’s Best” brand

22   pre-moistened wipes. Pre-moistened wipes consist of a non-woven substrate (which is created by

23   bonding fibers together) soaked in a liquid solution (referred to as a lotion).

24          21.       The specific products as issue in this case are the following:

25                •   Earth’s Best TenderCare Wipes (all count sizes, including but not limited to, 30 ct,

26                    72 ct, 432 ct); and

27                •   Earth’s Best TenderCare Sensitive Wipes (all count sizes, including but not limited

28                    to, 64 ct, 576 ct).

                                                         -3-
                                                Class Action Complaint
       Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 9 of 46



 1   These products are collectively referred to as the “Earth’s Best Wipes.”

 2                   (2) Consumer Demand for Environmentally-Friendly Products

 3          22.     In recent years, consumers have become significantly more aware and sensitive to

 4   their impact on the environment through the products they purchase and use. As a result, many

 5   consumers demand products that are environmentally superior to similar products, in that these

 6   superior products cause less harm to the environment. The term “green” is commonly used to

 7   describe these products, and the environmental movement that led to them. Factors important in

 8   determining that a product is environmentally superior to a similar product include the adverse

 9   impact to the environment caused by the manufacturing, use, and disposal of a product.

10          23.     Unfortunately for consumers, some companies make deceptive, misleading and

11   false statements regarding the environmental superiority of their products in order to increase

12   their profits at the expense of consumers. Companies accomplish this deception through false

13   representations regarding a product’s environmental attribute. This practice is commonly known

14   as “greenwashing.” As detailed below, Defendants engaged in greenwashing by deceptively

15   representing that their wipes are “earth friendly” wipes, when this, in fact, is false and misleading.

16          (3) Defendants Falsely Represent that the Earth’s Best Wipes Are “Earth Friendly”

17          24.     Throughout the class period, all Earth’s Best Wipes have predominately stated on

18   the front of the package that they are “earth friendly.” For example, on the front of the Earth’s

19   Best TenderCare Wipes’ package, Defendants advertise that the product is “earth friendly:”

20

21
22
23
24
25
26
27
28

                                                       -4-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 10 of 46



 1          25.     Defendants make the same representation on the front of the Earth’s Best

 2   TenderCare Sensitive Wipes packages. Defendants have consistently marketed all the Earth’s

 3   Best Wipes with the “Earth Friendly” representation on the front panel of the product package

 4   throughout the class period.

 5          26.     Defendants market the Earth’s Best Wipes as “Earth Friendly” to capitalize on

 6   consumer demand for “green” products. In particular, Defendants intend for reasonable

 7   consumers to believe, and reasonable consumers do believe, that because the Earth’s Best Wipes

 8   are “Earth Friendly,” they are not made of plastic. Further, Defendants intend for reasonable

 9   consumers to believe, and reasonable consumers do believe, that because the Earth’s Best Wipes

10   are “Earth Friendly,” the process of manufacturing them is not harmful to the environment.

11   Defendants intend for reasonable consumers to believe, and reasonable consumers do believe,

12   that because the Earth’s Best Wipes are “Earth Friendly,” the wipes are manufactured with no (or

13   minimal) chemical processing and are thus are less likely to irritate sensitive skin when used.

14   Defendants also intend for reasonable consumers to believe, and reasonable consumers do

15   believe, that because the Earth’s Best Wipes are “Earth Friendly,” the wipes will not harm the

16   environment when the consumer disposes of them, because they will biodegrade. Finally,

17   Defendants intend for consumers to believe, and reasonable consumers do believe, that because

18   the Earth’s Best Wipes are “Earth Friendly,” the wipes are specially designed to be

19   environmentally superior to its competitors’ products that do not contain the same representation.

20          27.     In February of 2017, Plaintiffs’ counsel had a fiber analysis performed on the

21   Earth’s Best Wipes. The wipes were purchased online and shipped directly to an independent

22   laboratory for analysis. The laboratory determined that the substrate used in each of the Earth’s

23   Best Wipes, i.e., the fibrous material that forms the base of the wipe, is made from polyester and

24   rayon fibers. The phrase “Earth Friendly” is false and misleading as applied to the Earth’s Best

25   wipes for at least the following reasons:

26          28.     Polyester is a synthetic polymer made of purified terephthalic acid (PTA) or

27   dimethyl ester dimethyl terephthalate (DMT) and monoethylene glycol (MEG) – in other words,

28   polyester is a synthetic plastic fiber. Polyester is not biodegradable, i.e., it does not completely

                                                       -5-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 11 of 46



 1   break down and decompose into elements found in nature, within a reasonably short period of

 2   time after customary disposal.

 3           29.     Rayon is a semi-synthetic fiber, which is manufactured from cellulose using toxic

 4   chemicals. The manufacturing process begins by steeping cellulose in caustic soda, which

 5   concentrates some of the cellulose into soda cellulose, which is then rolled or pressed to remove

 6   excess soda solution. After pressing, the cellulose is shredded into a substance called white

 7   crumb. The white crumb is allowed to oxidize, forming shorter molecular chains, and treated

 8   with carbon disulfide. The soda cellulose reacts with this substance, forming yellow crumb due to

 9   inorganic compounds that emerge during the chemical process. This yellow crumb is dissolved in

10   a caustic solution, which relaxes the hydrogen bonds in the cellulose, producing a highly viscous

11   substance. The viscous substance is allowed to age, breaking down the cellulose structures further

12   to produce an even slurry, and then filtered to remove impurities. Small air pockets are forced out

13   to ensure a strong, even fiber, and the mixture is forced through a spinner, which forms many

14   even strands of fine thread that enter a setting solution to form cellulose filaments. This complex

15   manufacturing process results in significant environmental pollution, including harmful air and

16   water emissions, such as zinc and hydrogen sulfide.

17           30.     Rayon does not biodegrade after disposal. As the FTC explained relating to the

18   matter of Dyna-E International, Inc., Docket. No. 9336, for products made of rayon that are

19   typically disposed of in landfills, incinerators, or recycling facilities, “it is impossible for these

20   products to biodegrade within a reasonably short time.” (https://www.ftc.gov/news-events/press-

21   releases/2009/08/ftc-settlement-bars-sellers-deceptive-biodegradable-claims, last accessed March

22   1, 2018.)

23           31.     Nowhere on the packages of any of the Earth’s Best Wipes do Defendants disclose

24   that the wipes’ substrate is made from polyester or rayon.

25           (4) Defendants’ Marketing of the Earth’s Best Wipes Fails to Comply with the FTC

26           Guidelines

27           32.     The Federal Trade Commission (“FTC”) has issued standards describing what

28   constitutes deceptive and misleading environmental claims. The FTC standards are commonly

                                                        -6-
                                               Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 12 of 46



 1   known as the “Green Guides.” As detailed below, Defendants violate several provisions of the

 2   FTC’s Green Guides. Further, the Green Guides have been independently adopted as part of the

 3   Environmental Marketing Claims Act Cal. Bus. & Prof. Code § 17580, et seq. See Cal. Bus. &

 4   Prof. Code § 17580.5 (adopting FTC Green Guides).

 5          33.     Section 260.3(b) of the Green Guides requires an environmental marketing claim

 6   to “specify whether it refers to the product, the product’s packaging, a service, or just to a portion

 7   of the product, package, or service.” 16 C.F.R. § 260.3(b). Defendants’ “earth friendly”

 8   representation violates this standard of the Green Guides because it fails to specify whether it

 9   refers to the Earth’s Best Wipes, the wipes’ packaging, or just part of the wipes (i.e., the lotion).

10          34.     Section 260.3(c) of the Green Guides prohibits an environmental marketing claim

11   from “overstat[ing], directly or by implication, an environmental attribute or benefit. Marketers

12   should not state or imply environmental benefits if the benefits are negligible.” 16 C.F.R. §

13   260.3(c). Defendants’ “earth friendly” representation violates this standard of the Green Guides

14   because it overstates an environmental attribute because the polyester fibers in the substrate are

15   made of petrochemicals, the substrate will not biodegrade after the consumer disposes of them,

16   and the manufacturing process for rayon utilizes toxic chemicals and results in the emission of

17   harmful pollutants into the air and water.

18          35.     Section 260.16(a) of the Green Guides states that “[i]t is deceptive to misrepresent,

19   directly or by implication, that a product or package is made with renewable materials.” 16 C.F.R.

20   § 260.16(a). Further pursuant to 260.16(c), any “made with renewable materials” claim must be

21   qualified “unless the product or package (excluding minor, incidental components) is made

22   entirely with renewable materials.” 16 C.F.R. § 260.16(c). Defendants’ “earth friendly”

23   representation violates this standard of the Green Guides because it implies that the wipes are

24   made from renewable material, but the product is not made exclusively of renewable materials.

25   Defendants do not state anywhere on the package that the wipes are actually made from polyester

26   and rayon. They certainly do not make such statement on the front of the package in reasaonable

27   proximity to the “Earth Friendly” representation.

28          36.     Further, in violation of Green Guide Section 260.2 and Cal. Bus. & Prof. Code §

                                                       -7-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 13 of 46



 1   17580, Defendants have not and cannot substantiate the complained of misrepresentations. See 16

 2   C.F.R. § 260.2 and Cal. Bus. & Prof. Code § 17580.

 3           37.     Because Defendants’ environmental marketing claims fail to comply with 16

 4   C.F.R. §§ 260.2, 260.3(b), 260.3(c), 260.16(a), and 260.16(c), Defendants violate Cal. Bus. &

 5   Prof. Code § 17580.5, which makes it unlawful for “any person to make any untruthful,

 6   deceptive, or misleading environmental marketing claim [ ] includ[ing] any claim contained in the

 7   Guides for the Use of Environmental Marketing Claims published by the Federal Trade

 8   Commission.”

 9           (5) Defendants Intend To Continue To Market and Sell the Wipes as “ Earth

10           Friendly” Wipes

11           38.     Defendants’ marketing campaign has been extremely successful. Earth’s Best is a

12   popular brand, and the Earth’s Best Wipes are sold in grocery stores and big box stores

13   throughout California and the country. Because of the big potential for sales, Defendants have no

14   incentive to stop selling “earth friendly” wipes or change their disclaimers to discourage sales.

15           39.     In marketing the Earth’s Best Wipes to consumers as a “earth friendly” product,

16   Defendants know that consumers will be more likely to purchase the product if they believe the

17   product is “earth friendly.” Thus, for the Earth’s Best Wipes, Defendants intend for consumers to

18   rely on the representation that the product is “earth friendly.” Defendants further intend for

19   consumers to rely on the omissions that the Earth’s Best Wipes are made of polyester and rayon

20   fibers and that they will not fully biodegrade after disposal.

21           40.     Because consumers are led to believe the wipes are “earth friendly,” and therefore

22   purchase them because they are a “green” product, Defendants are able to charge a premium for

23   the Earth’s Best Wipes. For example, Earth’s Best Wipes for sale on Amazon.com cost more per

24   wipe than a comparable package of baby wipes, which are not advertised as “earth friendly.” If

25   consumers knew that the Earth’s Best Wipes were not “earth friendly,” the product would not

26   command a premium price based on that representation, and they would not pay the premium

27   attribituable to that representation.

28                                     PLAINTIFFS’ EXPERIENCES

                                                       -8-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 14 of 46



 1          41.     Lindquist purchased Earth’s Best Wipes on multiple occasions between June 2013

 2   and July 2017. She decided to buy the Earth’s Best Wipes for personal use with her son’s diaper

 3   changes because she was interested in the fact that the product was a pre-moistened wipe, and she

 4   read that the wipes were “earth friendly.” Lindquist purchased Earth’s Best Wipes online from

 5   Babies R Us, Amazon.com, and from Frazier Farms Market, Grocery Outlet, and Sprouts retail

 6   stores located in Carlsbad, Vista, San Marcos, and Oceanside California. Lindquist typically paid

 7   $5.99 for a 64-count package of Earth’s Best Wipes. Had Lindquist known that the Earth’s Best

 8   Wipes were not “Earth Friendly,” she would not have purchased them, or at a minimum, she

 9   would not have paid a premium for them.

10          42.     Swartz purchased Earth’s Best Wipes on multiple occasions between January 2015

11   through December 2016. He decided to buy the Earth’s Best Wipes for personal use because he

12   was interested in the fact that the product was a pre-moistened wipe, and he read that the wipes

13   were “earth friendly,” which enhanced his perception that the wipes were unlikely to irritate the

14   skin of his daughter, who is prone to skin rashes. Swartz purchased Earth’s Best Wipes from a

15   Target retail store, located in Fremont, California. Had Swartz known that the Earth’s Best Wipes

16   were not “Earth Friendly,” he would not have purchased them, or at a minimum, he would not

17   have paid a premium for them.

18          43.     Valentine purchased Earth’s Best Wipes on many occasions since 2010. She

19   decided to buy the Earth’s Best Wipes for personal use because she was interested in the fact that

20   the product was a pre-moistened wipe, and she read that the wipes were “earth friendly.”

21   Valentine purchased Earth’s Best Wipes from a Target retail store and a Rainbow Grocery in San

22   Francisco, CA. Had Valentine known that the Earth’s Best Wipes were not “Earth Friendly”, she

23   would not have purchased them, or at a minimum, she would not have paid a premium for them.

24          44.     All Plaintiffs continue to desire to purchase wipes that are “earth friendly” from

25   Defendants. Without purchasing and providing Earth’s Best Wipes to a laboratory for a fiber

26   analysis, Plaintiffs are unable to determine if the wipes are made from “Earth Friendly” materials.

27   Plaintiffs understand that the design and composition of the Earth’s Best Wipes may change over

28   time. But as long as Defendants may use the phrase “earth friendly” to describe wipes containing

                                                      -9-
                                             Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 15 of 46



 1   materials that are not “earth friendly,” then when presented with Defendants’ packaging,

 2   Plaintiffs continue to have no way of determining whether the representation “earth friendly” is in

 3   fact true. Thus, Plaintiffs are likely to be repeatedly presented with false or misleading

 4   information when shopping and they will be unable to make informed decisions about whether to

 5   purchase Defendants’ wipes and will be unable to evaluate the different prices between

 6   Defendants’ wipes and competitors’ wipes. Plaintiffs are further likely to be repeatedly misled by

 7   Defendants’ conduct, unless and until Defendants are compelled to ensure that their wipes

 8   marketed as “earth friendly” do not contain materials that are not earth friendly.

 9                                        CLASS ALLEGATIONS

10          45.      Plaintiffs bring this action against Defendants on behalf of themselves and all

11   others similarly situated, as a class action pursuant to section 382 of the California Code of Civil

12   Procedure and section 1781 of the California Civil Code. Plaintiffs seek to represent a group of

13   similarly situated persons (the “Class”), defined as follows:

14                All persons who, between September 1, 2014 and the present, purchased, in
                  California, the Earth’s Best Wipes.
15
            46.      This action has been brought and may properly be maintained as a class action
16
     against Defendants pursuant to the provisions of California Code of Civil Procedure section 382
17
     because there is a well-defined community of interest in the litigation and the proposed class is
18
     easily ascertainable.
19
            47.      Numerosity: Plaintiffs do not know the exact size of the class, but it is estimated
20
     that it is composed of more than 100 persons. The persons in the class are so numerous that the
21
     joinder of all such persons is impracticable and the disposition of their claims in a class action
22
     rather than in individual actions will benefit the parties and the courts.
23
            48.      Common Questions Predominate: This action involves common questions of law
24
     and fact to the potential class because each class member’s claim derives from the deceptive,
25
     unlawful and/or unfair statements and omissions that led Defendants’ customers to believe that
26
     the Earth’s Best Wipes are “earth friendly.” The common questions of law and fact predominate
27
     over individual questions, as proof of a common or single set of facts will establish the right of
28
     each member of the Class to recover. Among the questions of law and fact common to the class
                                                      -10-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 16 of 46



 1   are:

 2                     a)     Whether Defendants’ Earth’s Best Wipes are “earth friendly;”

 3                     b)     Whether Defendants unfairly, unlawfully and/or deceptively failed to

 4   inform class members that the Earth’s Best Wipes are made from materials (i.e., polyester and

 5   rayon) that are not “earth friendly;”

 6                     c)     Whether Defendants’ advertising and marketing regarding the Earth’s Best

 7   Wipes sold to class members was likely to deceive class members or was unfair;

 8                     d)     Whether Defendants engaged in the alleged conduct knowingly, recklessly,

 9   or negligently;

10                     e)     The amount of the premium lost by class members as a result of such

11   wrongdoing;

12                     f)     Whether class members are entitled to injunctive and other equitable relief

13   and, if so, what is the nature of such relief; and

14                     g)     Whether class members are entitled to payment of actual, incidental,

15   consequential, exemplary and/or statutory damages plus interest thereon, and if so, what is the

16   nature of such relief.

17          49.        Typicality: Plaintiffs’ claims are typical of the class because each of them

18   purchased Earth’s Best Wipes in the last four years, in reliance on Defendants’ misrepresentations

19   and omissions that they are “earth friendly.” Thus, Plaintiffs and class members sustained the

20   same injuries and damages arising out of Defendants’ conduct in violation of the law. The injuries

21   and damages of each class member were caused directly by Defendants’ wrongful conduct in

22   violation of law as alleged.

23          50.        Adequacy: Plaintiffs will fairly and adequately protect the interests of all class

24   members because it is in their best interests to prosecute the claims alleged herein to obtain full

25   compensation due to them for the unfair and illegal conduct of which they complain. Plaintiffs

26   also have no interests that are in conflict with or antagonistic to the interests of class members.

27   Plaintiffs have retained highly competent and experienced class action attorneys to represent their

28   interests and the interests of the class. By prevailing on their own claim, Plaintiffs will establish

                                                          -11-
                                                Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 17 of 46



 1   Defendants’ liability to all class members. Plaintiffs and their counsel have the necessary

 2   financial resources to adequately and vigorously litigate this class action, and Plaintiffs and

 3   counsel are aware of their fiduciary responsibilities to the class members and are determined to

 4   diligently discharge those duties by vigorously seeking the maximum possible recovery for class

 5   members.

 6          51.     Superiority: There is no plain, speedy, or adequate remedy other than by

 7   maintenance of this class action. The prosecution of individual remedies by members of the class

 8   will tend to establish inconsistent standards of conduct for the Defendants and result in the

 9   impairment of class members’ rights and the disposition of their interests through actions to

10   which they were not parties. Class action treatment will permit a large number of similarly

11   situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

12   and without the unnecessary duplication of effort and expense that numerous individual actions

13   would engender. Furthermore, as the damages suffered by each individual member of the class

14   may be relatively small, the expenses and burden of individual litigation would make it difficult

15   or impossible for individual members of the class to redress the wrongs done to them, while an

16   important public interest will be served by addressing the matter as a class action.

17          52.     Nexus to California. The State of California has a special interest in regulating the

18   affairs of corporations that do business here. Defendants have more customers here than in any

19   other state. Accordingly, there is a substantial nexus between Defendants’ unlawful behavior and

20   California such that the California courts should take cognizance of this action on behalf of a

21   class of individuals who reside anywhere in the United States.

22          53.     Plaintiffs are unaware of any difficulties that are likely to be encountered in the

23   management of this action that would preclude its maintenance as a class action.

24
25
26
27
28

                                                      -12-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 18 of 46



 1                                         CAUSES OF ACTION

 2           54.     Plaintiffs do not plead, and hereby disclaim, any causes of action under any

 3   regulations promulgated by the FTC. Plaintiffs rely on these regulations only to the extent such

 4   regulations have been separately enacted as state law or regulations or provide a predicate basis of

 5   liability under the state and common laws cited in the following causes of action.

 6                           PLAINTIFFS’ FIRST CAUSE OF ACTION
        (Violation of the Consumers Legal Remedies Act, California Civil Code § 1750, et seq.)
 7                             On Behalf of Themselves and the Class
 8           55.     Plaintiffs reallege and incorporate the paragraphs of this Class Action Complaint
 9   as if set forth herein.
10           56.     This cause of action is brought pursuant to the California Consumers Legal
11   Remedies Act, California Civil Code § 1750, et seq. (“CLRA”).
12           57.     Defendants’ actions, representations and conduct have violated, and continue to
13   violate the CLRA, because they extend to transactions that are intended to result, or which have
14   resulted, in the sale or lease of goods or services to consumers.
15           58.     Plaintiffs and other class members are “consumers” as that term is defined by the
16   CLRA in California Civil Code § 1761(d).
17           59.     The Earth’s Best Wipes that Plaintiffs (and others similarly situated class
18   members) purchased from Defendants were “goods” within the meaning of California Civil Code
19   § 1761(a).
20           60.     By engaging in the actions, representations and conduct set forth in this Class
21   Action Complaint, Defendants have violated, and continue to violate, § 1770(a)(2), § 1770(a)(5),
22   § 1770(a)(7), § 1770(a)(8), and § 1770(a)(9) of the CLRA. In violation of California Civil Code
23   §1770(a)(2), Defendants’ acts and practices constitute improper representations regarding the
24   source, sponsorship, approval, or certification of the goods they sold. In violation of California
25   Civil Code §1770(a)(5), Defendants’ acts and practices constitute improper representations that
26   the goods they sell have sponsorship, approval, characteristics, ingredients, uses, benefits, or
27   quantities, which they do not have. In violation of California Civil Code §1770(a)(7), Defendants’
28   acts and practices constitute improper representations that the goods they sell are of a particular

                                                      -13-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 19 of 46



 1   standard, quality, or grade, when they are of another. In violation of California Civil Code

 2   §1770(a)(8), Defendants have disparaged the goods, services, or business of another by false or

 3   misleading representation of fact. In violation of California Civil Code §1770(a)(9), Defendants

 4   have advertised goods or services with intent not to sell them as advertised. Specifically, in

 5   violation of sections 1770 (a)(2), (a)(5), (a)(7) and (a)(9), Defendants’ acts and practices led

 6   customers to falsely believe that their Earth’s Best Wipes are “earth friendly.” In violation of

 7   section 1770(a)(8), Defendants falsely or deceptively market and advertise that, unlike products

 8   not specifically denominated as “earth friendly,” the Earth’s Best Wipes are “earth friendly,”

 9   when in fact, the wipes are made from materials that are not “earth friendly.”

10          61.     Plaintiffs request that this Court enjoin Defendants from continuing to employ the

11   unlawful methods, acts and practices alleged herein pursuant to California Civil Code

12   § 1780(a)(2). If Defendants are not restrained from engaging in these types of practices in the

13   future, Plaintiffs and the other members of the Class will continue to suffer harm.

14          62.     CLRA § 1782 NOTICE. On or about March 30, 2018, Plaintiffs provided

15   Defendants with notice and demand that Defendants correct, repair, replace or otherwise rectify

16   the unlawful, unfair, false and/or deceptive practices complained of herein. Despite receiving the

17   aforementioned notices and demands, Defendants failed to do so in that, among other things, it

18   failed to identify similarly situated customers, notify them of their right to correction, repair,

19   replacement or other remedy, and/or to provide that remedy. Accordingly, Plaintiffs seek,

20   pursuant to California Civil Code § 1780(a)(3), on behalf of themselves and those similarly

21   situated class members, compensatory damages, punitive damages and restitution of any ill-gotten

22   gains due to Defendants’ acts and practices.

23          63.     Plaintiffs also request that this Court award them costs and reasonable attorneys’

24   fees pursuant to California Civil Code § 1780(d).

25                          PLAINTIFFS’ SECOND CAUSE OF ACTION
              (False Advertising, Business and Professions Code § 17500, et seq. (“FAL”))
26                              On Behalf of Themselves and the Class
27          64.     Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action
28   Complaint as if set forth herein.

                                                       -14-
                                               Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 20 of 46



 1          65.     Beginning at an exact date unknown to Plaintiffs, but within three (3) years

 2   preceding the filing of the Class Action Complaint, Defendants made untrue, false, deceptive

 3   and/or misleading statements in connection with the advertising and marketing of their Earth’s

 4   Best Wipes.

 5          66.     Defendants made representations and statements (by omission and commission)

 6   that led reasonable customers to believe that they were purchasing products that were “earth

 7   friendly.” Defendants deceptively failed to inform Plaintiffs, and those similarly situated, that

 8   their Earth’s Best Wipes are made from materials that are not “earth friendly.”

 9          67.     Plaintiffs and those similarly situated relied to their detriment on Defendants’

10   false, misleading and deceptive advertising and marketing practices, including each of the

11   misrepresentations and omissions set forth in paragraphs 24-34, and 75 above. Had Plaintiffs and

12   those similarly situated been adequately informed and not intentionally deceived by Defendants,

13   they would have acted differently by, without limitation, refraining from purchasing Defendants’

14   Earth’s Best Wipes or paying less for them.

15          68.     Defendants’ acts and omissions are likely to deceive the general public.

16          69.     Defendants engaged in these false, misleading and deceptive advertising and

17   marketing practices to increase their profits. Accordingly, Defendants have engaged in false

18   advertising, as defined and prohibited by section 17500, et seq. of the California Business and

19   Professions Code.

20          70.     The aforementioned practices, which Defendants have used, and continue to use,

21   to their significant financial gain, also constitute unlawful competition and provide an unlawful

22   advantage over Defendants’ competitors as well as injury to the general public.

23          71.     As a direct and proximate result of such actions, Plaintiffs and the other members

24   of the Class have suffered, and continue to suffer, injury in fact and have lost money and/or

25   property as a result of such false, deceptive and misleading advertising in an amount which will

26   be proven at trial, but which is in excess of the jurisdictional minimum of this Court. In particular,

27   Plaintiffs, and those similarly situated, paid a price premium for the Earth’s Best Wipes, i.e., the

28   difference between the price consumers paid for the Earth’s Best Wipes and the price that they

                                                      -15-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 21 of 46



 1   would have paid but for Defendants’ misrepresentation. This premium can be determined

 2   by using econometric or statistical techniques such as hedonic regression or conjoint analysis.

 3          72.     Plaintiffs seek, on behalf of those similarly situated, restitution of the difference

 4   between what Defendants acquired from Plaintiffs, the general public, or those similarly situated,

 5   and what would have been acquired in absence of the false, misleading and deceptive advertising

 6   and marketing practices complained of herein, which amount will be proven at trial, plus interest

 7   thereon.

 8          73.     Plaintiffs seek, on behalf of those similarly situated, a declaration that the above-

 9   described practices constitute false, misleading and deceptive advertising.

10          74.     Plaintiffs seek, on behalf of those similarly situated, an injunction to prohibit the

11   sale of the Earth’s Best Wipes within a reasonable time after entry of judgment, unless packaging

12   and marketing is modified to remove the misrepresentation “Earth Friendly” and to disclose the

13   omitted facts about the true composition of the wipes. Such misconduct by Defendants, unless

14   and until enjoined and restrained by order of this Court, will continue to cause injury in fact to the

15   general public and the loss of money and property in that the Defendants will continue to violate

16   the laws of California, unless specifically ordered to comply with the same. This expectation of

17   future violations will require current and future consumers to repeatedly and continuously seek

18   legal redress in order to recover monies paid to Defendants to which Defendants are not entitled.

19   Plaintiffs, those similarly situated and/or other consumers nationwide have no other adequate

20   remedy at law to ensure future compliance with the California Business and Professions Code

21   alleged to have been violated herein.

22                            PLAINTIFFS’ THIRD CAUSE OF ACTION
                               (Fraud, Deceit and/or Misrepresentation)
23                              On Behalf of Themselves and the Class
24          75.     Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action
25   Complaint as if set forth herein.
26          76.     From 2014 to 2017, Defendants fraudulently and deceptively led Plaintiffs to
27   believe that the Earth’s Best Wipes were “earth friendly” wipes. Defendants also failed to inform
28   Plaintiffs that the Earth’s Best Wipes were made from materials that were not “earth friendly.”

                                                      -16-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 22 of 46



 1            77.   These misrepresentations and omissions were material at the time they were made.

 2   They concerned material facts that were essential to the analysis undertaken by Plaintiffs as to

 3   whether to purchase Defendants’ Earth’s Best Wipes.

 4            78.   Defendants made identical misrepresentations and omissions to members of the

 5   Class regarding Defendants’ Earth’s Best Wipes.

 6            79.   Plaintiffs and those similarly situated relied to their detriment on Defendants’

 7   fraudulent misrepresentations and omissions. Had Plaintiffs and those similarly situated been

 8   adequately informed and not intentionally deceived by Defendants, they would have acted

 9   differently by, without limitation, not purchasing (or paying less for) Defendants’ Earth’s Best

10   Wipes.

11            80.   Defendants had a duty to inform class members at the time of their purchases that

12   the Earth’s Best Wipes made from materials that are not “earth friendly.” Defendants omitted to

13   provide this information to class members. Class members relied to their detriment on

14   Defendants’ omissions. These omissions were material to the decisions of the class members to

15   purchase the Earth’s Best Wipes. In making these omissions, Defendants breached their duty to

16   class members. Defendants also gained financially from, and as a result of, their breach.

17            81.   By and through such fraud, deceit, misrepresentations and/or omissions,

18   Defendants intended to induce Plaintiffs, and those similarly situated, to alter their position to

19   their detriment. Specifically, Defendants fraudulently and deceptively induced Plaintiffs, and

20   those similarly situated, to, without limitation, pay a premium to purchase the Earth’s Best Wipes.

21            82.   As a direct and proximate result of Defendants’ misrepresentations and omissions,

22   Plaintiffs, and those similarly situated, have suffered damages. In particular, Plaintiffs seek to

23   recover on behalf of themselves and those similarly situated the price premium paid for the

24   Earth’s Best Wipes, i.e., the difference between the price consumers paid for the Earth’s Best

25   Wipes and the price that they would have paid but for Defendants’ misrepresentation. This

26   premium can be determined by using econometric or statistical techniques such as hedonic

27   regression or conjoint analysis.

28            83.   Defendants’ conduct as described herein was willful and malicious and was

                                                      -17-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 23 of 46



 1   designed to maximize Defendants’ profits even though Defendants knew that it would cause loss

 2   and harm to Plaintiffs and those similarly situated.

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28

                                                     -18-
                                             Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 24 of 46


                               PLAINTIFFS’ FOURTH CAUSE OF ACTION
 1                                   (Negligent Misrepresentation)
                                  On Behalf of Themselves and the Class
 2
             84.     Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action
 3
     Complaint as if set forth herein.
 4
             85.     From 2014-2017, Defendants provided false and misleading information regarding
 5
     the Earth’s Best Wipes, representing that the wipes were “earth friendly.”
 6
             86.     These representations were material at the time they were made. They concerned
 7
     material facts that were essential to the analysis undertaken by Plaintiffs as to whether to purchase
 8
     the Earth’s Best Wipes.
 9
             87.     Defendants made identical misrepresentations and omissions to members of the
10
     Class regarding Defendants’ Earth’s Best Wipes.
11
             88.     Defendants should have known their representations to be false and had no
12
     reasonable grounds for believing them to be true when they were made.
13
             89.     By and through such negligent misrepresentations, Defendants intended to induce
14
     Plaintiffs and those similarly situated to alter their position to their detriment. Specifically,
15
     Defendants negligently induced Plaintiffs, and those similarly situated to, without limitation, to
16
     purchase the Earth’s Best Wipes.
17
             90.     Plaintiffs and those similarly situated relied to their detriment on Defendants’
18
     negligent misrepresentations. Had Plaintiffs and those similarly situated been adequately
19
     informed and not intentionally deceived by Defendants, they would have acted differently by,
20
     without limitation, not purchasing (or paying less for) the Earth’s Best Wipes.
21
             91.     Plaintiffs and those similarly situated have suffered damages. In particular,
22
     Plaintiffs seek to recover on behalf of themselves and those similarly situated the price premium
23
     paid for the Earth’s Best Wipes, i.e., the difference between the price consumers paid for the
24
     Earth’s Best Wipes and the price that they would have paid but for Defendants’
25
     misrepresentation. This premium can be determined by using econometric or
26
     statistical techniques such as hedonic regression or conjoint analysis.
27
                               PLAINTIFFS’ FIFTH CAUSE OF ACTION
28              (“Greenwashing” Under the Environmental Marketing Claims Act, Cal. Bus. &
                                                       -19-
                                               Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 25 of 46


                                              Prof. Code § 17580, et seq.)
 1                                       On Behalf of Themselves and the Class
 2          92.     Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action
 3   Complaint as if set forth herein.
 4          93.     Defendants’ representations and omissions complained of herein constitute
 5   advertising that the Earth’s Best Wipes are not harmful to, or are beneficial to, the natural
 6   environment, through the use the phrase “earth friendly.” On information and belief, in violation
 7   of Cal. Bus. & Prof. Code §17580(a), Defendants have not maintained in written form in their
 8   records information and documentation supporting the validity of the representation, including
 9   but not limited to, Any significant adverse environmental impacts directly associated with the
10   production, distribution, use, and disposal of the Earth’s Best Wipes.
11          94.     Further, in violation of Cal. Bus. & Prof. Code §17580.5(a), Defendants’
12   representations and omissions complained of herein constitute untruthful, deceptive, or
13   misleading environmental marketing claims, explicit or implied, including claims referenced in
14   the Green Guides published by the FTC.
15          95.     Plaintiffs seek, on behalf of those similarly situated, a declaration that the above-
16   described practices are fraudulent and/or unlawful.
17          96.     Plaintiffs seek, on behalf of those similarly situated, an injunction to prohibit the
18   sale of the Earth’s Best Wipes within a reasonable time after entry of judgment, unless packaging
19   and marketing is modified to remove the misrepresentation “Earth Friendly” and to disclose the
20   omitted facts about the true composition of the wipes. Such misconduct by Defendants, unless
21   and until enjoined and restrained by order of this Court, will continue to cause injury in fact to the
22   general public and the loss of money and property in that Defendants will continue to violate the
23   laws of California, unless specifically ordered to comply with the same. This expectation of
24   future violations will require current and future consumers to repeatedly and continuously seek
25   legal redress in order to recover monies paid to Defendants to which Defendants were not
26   entitled. Plaintiffs, and those similarly situated and/or other consumers, have no other adequate
27   remedy at law to ensure future compliance with the California Business and Professions Code
28   alleged to have been violated herein.

                                                       -20-
                                               Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 26 of 46



 1                            PLAINTIFFS’ SIXTH CAUSE OF ACTION
                            (Unfair, Unlawful and Deceptive Trade Practices,
 2                           Business and Professions Code § 17200, et seq.)
                                 On Behalf of Themselves and the Class
 3
            97.     Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action
 4
     Complaint as if set forth herein.
 5
            98.     Within four (4) years preceding the filing of this Class Action Complaint, and at
 6
     all times mentioned herein, Defendants have engaged, and continue to engage, in unfair, unlawful
 7
     and deceptive trade practices in California by engaging in the unfair, deceptive and unlawful
 8
     business practices outlined in this Class Action Complaint. In particular, Defendants have
 9
     engaged, and continue to engage, in unfair, unlawful and deceptive trade practices by, without
10
     limitation, the following:
11
                    a.      deceptively representing to Plaintiffs, and those similarly situated, the
12
     Earth’s Best Wipes were “earth friendly;”
13
                    b.      failing to inform Plaintiffs, and those similarly situated, that the Earth’s
14
     Best Wipes were made with materials that are not “earth friendly;”
15
                    c.      violating the Federal Trade Commission Green Guides regulations,
16
     including, without limitation, 16 C.F.R. sections 260.3(b), 260.3(c), 260.16(a), 260.16(c), and
17
     260.2, as described herein;
18
                    d.      violating the Environmental Marketing Claims Act, Cal. Bus. & Prof. Code
19
     § 17580, et seq., as described herein.
20
                    e.      violating the CLRA as described herein;
21
                    f.      violating the FAL as described herein; and
22
                    g.      engaging in fraud, deceit, and misrepresentation as described herein.
23
            99.     Plaintiffs and those similarly situated relied to their detriment on Defendants’
24
     unfair, deceptive and unlawful business practices. Had Plaintiffs and those similarly situated been
25
     adequately informed and not deceived by Defendants, they would have acted differently by not
26
     purchasing (or paying less for) the Earth’s Best Wipes.
27
            100.    Defendants’ acts and omissions are likely to deceive the general public.
28

                                                      -21-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 27 of 46



 1          101.    Defendants engaged in these unfair practices to increase their profits. Accordingly,

 2   Defendants have engaged in unlawful trade practices, as defined and prohibited by section 17200,

 3   et seq. of the California Business and Professions Code.

 4          102.    The aforementioned practices, which Defendants have used to their significant

 5   financial gain, also constitute unlawful competition and provide an unlawful advantage over

 6   Defendants’ competitors as well as injury to the general public.

 7          103.    As a direct and proximate result of such actions, Plaintiffs and the other members

 8   of the Class have suffered and continue to suffer injury in fact and have lost money and/or

 9   property as a result of such deceptive and/or unlawful trade practices and unfair competition in an

10   amount which will be proven at trial, but which is in excess of the jurisdictional minimum of this

11   Court. In particular, Plaintiffs and those similarly situated paid a price premium for the Earth’s

12   Best Wipes, i.e., the difference between the price consumers paid for the Earth’s Best Wipes and

13   the price that they would have paid but for Defendants’ misrepresentation. This premium can be

14   determined by using econometric or statistical techniques such as hedonic regression or conjoint

15   analysis.

16          104.    Plaintiffs seek, on behalf of those similarly situated, a declaration that the above-

17   described trade practices are fraudulent and/or unlawful.

18          105.    Plaintiffs seek, on behalf of those similarly situated, an injunction to prohibit the

19   sale of the Earth’s Best Wipes within a reasonable time after entry of judgment, unless packaging

20   and marketing is modified to remove the misrepresentation “Earth Friendly” and to disclose the

21   omitted facts about the true composition of the wipes. Such misconduct by Defendants, unless

22   and until enjoined and restrained by order of this Court, will continue to cause injury in fact to the

23   general public and the loss of money and property in that Defendants will continue to violate the

24   laws of California, unless specifically ordered to comply with the same. This expectation of

25   future violations will require current and future consumers to repeatedly and continuously seek

26   legal redress in order to recover monies paid to Defendants to which Defendants were not

27   entitled. Plaintiffs, those similarly situated and/or other consumers nationwide have no other

28   adequate remedy at law to ensure future compliance with the California Business and Professions

                                                      -22-
                                              Class Action Complaint
      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 28 of 46



 1   Code alleged to have been violated herein.

 2                                        PRAYER FOR RELIEF

 3          WHEREFORE, Plaintiffs pray for judgment as follows:

 4                 A.      On Cause of Action Number 1 against Defendants and in favor of Plaintiffs

 5                         and the other members of the Class:

 6                            1. an award of actual damages, the amount of which is to be

 7                                determined at trial;

 8                            2. for injunctive relief pursuant to, without limitation, the California

 9                                Business & Professions Code §§ 17200, et seq. and 17500, et seq.

10                                and injunctive relief pursuant to California Civil Code section

11                                1780;

12                            3. an award of punitive damages, the amount of which is to be

13                                determined at trial; and

14                            4. an award of statutory damages as provided by Civil Code section

15                                1780(b), the amount of which is to be determined at trial.

16                 B.      On Causes of Action Numbers 2 and 6 against Defendants and in favor of

17                         Plaintiffs and the other members of the Class:

18                            1. for restitution of the price premium paid, i.e., the difference

19                                between the price consumers paid for the Earth’s Best Wipes and

20                                the price that they would have paid but for Defendants’

21                                misrepresentation, in an amount to be proven at trial using

22                                econometric or statistical techniques such as hedonic regression or

23                                conjoint analysis, pursuant to, without limitation, the California

24                                Business & Professions Code §§ 17200, et seq. and 17500, et seq.;

25                                and

26                            2. for injunctive relief pursuant to, without limitation, the California

27                                Business & Professions Code §§ 17200, et seq. and 17500, et seq.

28                 C.      On Cause of Action Number 3 against Defendants and in favor of Plaintiffs

                                                    -23-
                                            Class Action Complaint
     Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 29 of 46



 1                   and the other members of the Class:

 2                      1. an award of compensatory damages, in the amount of the price

 3                          premium paid, i.e., the difference between the price consumers paid

 4                          for the Earth’s Best Wipes and the price that they would have paid

 5                          but for Defendants’ misrepresentation, in an amount to be proven at

 6                          trial using econometric or statistical techniques such as hedonic

 7                          regression or conjoint analysis; and

 8                      2. an award of punitive damages, the amount of which is to be

 9                          determined at trial.

10             D.    On Cause of Action Number 4 against Defendants and in favor of Plaintiffs

11                   and other members of the Class:

12                      1. An award of compensatory damages, in the amount of the price

13                          premium paid, i.e., the difference between the price consumers paid

14                          for the Earth’s Best Wipes and the price that they would have paid

15                          but for Defendants’ misrepresentation, in an amount to be proven at

16                          trial using econometric or statistical techniques such as hedonic

17                          regression or conjoint analysis.

18             E.    On Cause of Action Number 5 against Defendants and in favor of Plaintiffs

19                   and other members of the Class:

20                      1. for injunctive relief pursuant to, without limitation, the California

21                          Business & Professions Code § 17580, et seq.

22             F.    On all causes of action against Defendants and in favor of Plaintiffs, class

23                   members and the general public:

24                      1. for reasonable attorneys’ fees according to proof pursuant to,

25                          without limitation, the California Legal Remedies Act and

26                          California Code of Civil Procedure § 1021.5;

27                      2. for costs of suit incurred; and

28                      3. for such further relief as this Court may deem just and proper.

                                              -24-
                                      Class Action Complaint
     Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 30 of 46



 1                                  JURY TRIAL DEMANDED

 2       Plaintiffs hereby demand a trial by jury.

 3       Dated: August 29, 2018                GUTRIDE SAFIER LLP

 4
 5
 6
 7                                             _______________________
                                               Adam J. Gutride, Esq.
 8                                             Seth A. Safier, Esq.
                                               Kristen G. Simplicio, Esq.
 9                                             Marie McCrary, Esq.
                                               100 Pine Street, Suite 1250
10                                             San Francisco, California 94111

11                                             Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28

                                                  -25-
                                          Class Action Complaint
Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 31 of 46




                     Exhibit A
DocuSign Envelope ID: CA3A83EB-706F-4508-8036-910AD01575F1
                      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 32 of 46



             1                                                 EXHIBIT A

             2           I, Martha Valentine, declare:

             3           1.       I am one of the Plaintiffs in this action. If called upon to testify, I could and would

             4 competently testify to the matters contained herein based upon my personal knowledge.
             5           2.       I submit this Declaration pursuant to California Code of Civil Procedure section

             6 2215.5 and California Civil Code section 1780(d).
             7           3.       I am a resident of San Francisco, California. As set forth in my complaint, on many

             8 occassions since 2010, I purchased Earth’s Best Wipes from a Target retail store and a Rainbow
             9 Grocery in San Francisco, CA.
           10            4.       I declare under penalty of perjury under the laws of California that the foregoing is
           11 true and correct.
           12
                         Executed this __ day of August 2018, in San Francisco, California.
           13
           14
           15
                                                                          _______________________
           16                                                             Martha Valentine

           17
           18
           19
           20

           21
           22
           23
           24
           25
           26
           27
           28

                                                                    -1-
                                    DECLARATION RE CAL. CIV. CODE SECTION 1780(D) JURISDICTION
Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 33 of 46
                           TESTIMONIALS

             "This was the third attempt to mediate this case , and
             the BASF mediator was far and away the best mediator.
             I dare say that we would not have settled today but for
             his efforts."
                          George Yuhas, Esq.
                          Orrick, Herrington & Sutcliffe LLP

             "We had an excellent experience and , after 8 1/2 hours of
             mediation , [the BASF mediator] settled o very difficult case
             involving claims against four clients of ou,rs by a wealthy
             investor who claimed inadequate disclosure was made."
                          Robert Charles Friese, Esq.
                          Shartsis Friese LLP

            " When the other side made their offer, I thought there was
            no way we would reach an agreement - we were too far
            apart, but the mediator brought us together. He saved me
            a lot of time and aggravation by facilitating a settlement.
            Thanks!"
                                                                             MEDIATION
                          Leslie Caplan
                          Global Warming Campaign Manager
                          Bluewater Network                                  SERVICES
            "BASF staff was very helpful - stayed on the task and kept
            after a hard to reach party. The mediator was great!"
                          Mark Abelson, Esq.
                          Campagnoli, Abelson & Campagnoli

            "The [BASF] mediator was excellent! He was effective with
            some strong , forceful personalities. "
                          Denise A. Leadbetter, Esq.
                          Zacks, Utrecht & Leadbetter




                                                                               THE BAR ASSOCIATION OF
                                                                               SAN FRANCISCO
                QUALITY.                   Case 3:18-cv-06465-EDL EXPERIENCE
                                                                  Document 1-1 Filed 10/23/18 Page 34 of 46                       TRUST                 .


                   ~                                                        ~                                                      ~
              WHAT IS BASF'S                                             HOW IS THE                              OUR CASE IS FILED IN COURT. HOW DO
            MEDIATION SERVICE?                                        MEDIATOR CHOSEN?                           WE USE BASF'S MEDIATION SERVICES?
The Bar Association of San Francisco's Mediation         You may request a specific mediator from our            When you file the San Francisco Superior
Services is a private mediation service which            website (www.sfbar.org/mediation) and indicate          Court's Stipulation to ADR form, check the box
will assist you with almost any type of dispute,         your choice on the BASF Consent to Mediate              indicating "Mediation Services of BASF." Then
from simple contract disputes to complex                 form, or you may indicate on the form that you          complete BASF's Consent to Mediate form found
commercial matters.                                      would like BASF staff to assist with the selection.     on our website and file it with us. (If the matter
                                                                                                                 was filed in a different county, please check with
                                                                                                                 that court for the appropriate process.)
              ~                                                             ~
        WHO ARE THE MEDIATORS?                             WHY SHOULD I GO THROUGH BASF?
                                                                CAN'T I JUST CALL THE                                              ~
They are established mediators who have private
mediation practices and have met our extensive
                                                                 MEDIATOR DIRECTLY?                                    WE ARE ON A DEADLINE;
experience requirements. By going through BASF           BASF mediators have agreed to provide three
                                                                                                                    HOW QUICKLY CAN WE MEDIATE?
you receive the services of these highly qualified       free hours as a service to BASF. If you go directly     Once all parties have filed all the paperwork,
mediators at a great value.                              to one of our mediators, you do not qualify for         BASF can normally have you in touch with
                                                         the free hours unless you notify us. Once you           the mediator within a day or two. If there
                                                         have filed with us, you will talk directly to the       is a deadline, BASF staff will give the matter
                   ~                                     mediator to ask questions and to set a convenient       top priority.
          HOW DO I LEARN MORE                            mediation date and time.
          ABOUT THE MEDIATORS?
BASF's website at www.sfbar.org/mediation                                                                                         ~
provides bios, photos and hourly rates of                                ~                                               WHAT TYPES OF DISPUTES
mediators. You can search by name or by area
                                                                      HOW LONG IS THE                                       CAN I MEDIATE?
of law needed for your case. BASF staff is
                                                                     MEDIATION SESSION?                          BASF mediators are trained in 30+ areas of
always available to assist you with selection or         The time spent in mediation will vary depending         law. If you don't see the area you need on our
to answer questions.                                     on your dispute. BASF mediators are dedicated           website or in this brochure, contact us; it is
                                                         to reaching a settlement, whether you need a few        very likely we can match your need with one of
                                                         hours or several days.                                  our panelists.
                 ~
             HOW MUCH DOES
             THE SERVICE COST?                                              ~                                                     ,,,,.-- ---........
A $295 per party administrative fee is paid to                  WHO CAN USE THE SERVICE?                                    MORE INFORMATION
BASF at the time the Consent to Mediate form             BASF mediation can be utilized by anyone and is         Visit our website (www.sfbar.org/mediation)
is filed. This fee covers the first hour of mediator     NOT limited to San Francisco residents or issues.       where you can search by name or by area
preparation time and the first two hours of session      Also, the service may be used before a court            of law. For personal assistance, please call
time. Time beyond that is paid at the mediator's         action is filed or at any time during a court action.   415-982-1600.
normal hourly rate.



              WWW.SFBAR.ORG/MEDIATION • ADR@SFBAR.ORG • 415.982.1600
              Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 35 of 46




                 The plaintiff must serve a copy of the ADR information package
                  on each defendant along with the complaint. (CRC 3.221 (c))

WHJ~T IS ADR?
Alte1 native Dispute Resolution (ADR) is the term used to describe the various options available
for settling a dispute without a trial. There are many different ADR processes, the most common
fornis of which are mediation, arbitration and settlement conferences. In ADR, t.rained, impartial
peo~le decide disputes or help parties decide disputes themselves. They can help parties
resolve disputes without having to go to court.

WHt CHOOSE ADR?
"It i~ the policy of the Superior Court that every noncriminal, nonjuvenile case participate either
in aJ1th early settlement conference, mediation, arbitration, early neutral evaluation or some other
alte native dispute resolution process prior to trial." (Local Rule 4)      ·

AD   can have a number of advantages over traditional litigation:
      o  ADR can save time. A dispute often can be resolved in a matter of months, even
         weeks, through ADR, while a lawsuit can take years.
      o  ADR can save money, including court costs, attorney fees, and expert fees.
      o  ADR encourages participation. The parties may have more opportunities to tell their
         story than in court and may have more control over the outcome of the case.
      o  ADR is more satisfying. For all the above reasons, many people participating in
         ADR have reported a high degree of satisfaction.

Hoyv DO I PARTICIPATE IN ADR?
Liti ants may elect to participate in ADR at any point in a case. General civil cases may
vol ntarily enter into the court's ADR programs by any of the following means:
       o   Filing a Stipulation to ADR: Complete and file the Stipulation form (attached to this
           packet) at the clerk's ofiice located at 400 McAllister Street, Room 103;
       11  Indicating your ADR preference on the Case Management Statement (also attached to
           this packet); or
       o   Contacting the court's ADR office (see below) or the Bar Association of San
           Francisco's ADR SeNices at 415-782-8905 or www.sfbar.org/adr for more information.

For more information about ADR programs or dispute resolution alternatives, contact:

                       Superior Court Alternative Dispute Resolution
                 400 McAllister Street, Room 103, San Francisco, CA 94102
                                          415-551-3869

                  Or, visit the court ADR website at www.sfsuperiorcourt.org



ADR 1 03/15                              Ga)                                          Page 1
                   Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 36 of 46



The San Francisco Superior Court offers different types of ADR processes for general civil
ma ers; each ADR program is described in the subsections below:

1)         ETTLEMENT CONFERENCES


ace ptable settlement that resolves all or part of a dispute early in the litigation process.

       (A) THE BAR ASSOCIATION OF SAN FRANCISCO (BASF) EARLY -SETTLEMENT
PR GRAM (ESP): ESP remains as one of the Court's ADR programs (see Local Rule 4.3) but
 arlies must select the ro ram - the Court no Ion er will order arties into ESP.

       Operation: Panels of pre-screened attorneys (one plaintiff, one defense counsel) each
wit at least 10 years' trial experience provide a minimum of two hours of settlement conference
tim , including evaluation of strengths and weakness of a case and potential case value. On
occrsion, a panelist with extensive experience in both plaintiff and defense roles serves as a
sole panelist. BASF handles notification to all parties, conflict checks with the panelists, and full
casb management. The success rate for the program is 78% and the satisfaction rate is 97%.
Fuji procedures are at: www.sfbar.org/esp.     .                      .

       Cost: BASF charges an administrative fee of $295 per party with a cap of $590 for
pa ies represented by the same counsel. Waivers are available to those who qualify. For more
       1
infor mation, call Marilyn King at 415-782-8905, email adr@sfbar.org or see enclosed brochure.

       (B) MANDATORY SETTLEMENT CONFERENCES: Parties may elect to apply to the
Presiding Judge's department for a specially-set mandatory settlement conference. See Local
Rul 5.0 for further instructions. Upon approval of the Presiding Judge, the court will schedule
the conference and assign the case for a settlement conference.



Me      iation is a voluntary, flexible, and confidential process in which a neutral third party facilitates
ne     otiations. The goal of mediation is to reach a mutually satisfactory agreement that resolves
all    r part of a dispute after exploring the interests, needs, and priorities of the parties in light of
relj   vant evidence and the law.

         (A) MEDIATION SERVICES OF THE BAR ASSOCIATION OF SAN FRANCISCO, in
co peration with the Superior Court, is designed to help civil litigants resolve disputes before
the~- incur substantial costs in litigation. While it is best to utilize the program at the outset of
litigktion, parties may use the program at any time while a case is pending.

        Operation: Experienced professional mediators, screened and approved, provide one
h     of preparation time and the first two hours of mediation time. Mediation time beyond that is
     ged at the mediator's hourly rate. BASF pre-screens all mediators based upon strict
      ational and experience requirements. Parties can select their mediator from the panels at
    , .sfbar.org/mediation or BASF can assist with mediator selection. The BASF website
corltains photographs, biographies, .and videos of the mediators as well as testimonials to assist
witfu the selection process. BASF staff handles conflict checks and full case management.
Me~iators work with parties to arrive at a mutually agreeable solution. The success rate for the
probram is 64% and the satisfaction rate is 99%.

A
l          03/'5
                                              Ga)                                            Page2
          Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 37 of 46




      Cost: BASF charges an administrative fee of $295 per party. The hourly mediator fee
bey nd the first three hours will vary depending on the mediator selected. Waivers of the
   .
ad inistrative fee are available to those who qualify. For more information, call Marilyn King at
415 782-8905, email adr@.sfbar.orq or see the enclosed brochure.

   1   (B) JUDICIAL MEDIATION provides mediation with a San Francisco Superior Court
jud e for civil cases, which include but are not limited to, personal injury, construction defect,
em ' loyment, ptofessional malpractice, insurance coverage, toxic torts and industrial accidents.
Par ies may utilize this program at anytime throughout the litigation process.




  I
      Operation: Parties interested in judicial mediation should file a Stipulation to Judicial
Me iation indicating a joint request for inclusion in the program. A preference for a specific
jud e may be indicated. The court will coordinate assignment of cases for the program. There
is   charge for the Judicial Mediation program.

       (C) PRIVATE MEDIATION: Although not currently a part of the court's ADR program,
pa ies may elect any private mediator of their choice; the selection and coordination of private
me iation is the responsibility of the parties. Parties may find mediators and organizations on
the Internet. The cost of private mediation will vary depending on the mediator selected.

3) ARBITRATION

An arbitrator is neutral attorney who presides at a hearing where the parties present evidence
thrfugh exhibits and testimony. The arbitrator applies the law to the facts of the case and
ma es an award based upoh the merits of the case.

        (A) JUDICIAL ARBITRATION: When the court orders a case to arbitration it is called
"ju icial arbitration". The goal of arbitration is to provide parties with an adjudication that is
   1




ear ier, faster, less formal, and usually less expensive than a trial.

        Operation: Pursuant to CCP 1141.11, all civil actions in which the amount in controversy
is ~50,000 or less, and no party seeks equitable relief, shall be ordered to arbitration. (Upon
sti ulation of all parties, other civil matters may be submitted to judicial arbitration.) An arbitrator
is hosen from the court's arbitration panel. Arbitrations are generally held between 7 and 9
mo ths after a complaint has been filed. Judicial arbitration is not binding unless all parties
ag ee to be bound by the arbitrator's decision. Any party may request a trial within 60 days after
th arbitrator's award has been filed. Local Rule 4.2 allows for mediation in lieu of judicial
ar itration, so long as the parties file a stipulation to mediate after the filing of a complaint.
Th re is no cost to the parties for judicial arbitration.

        (B) PRIVATE ARBITRATION: Although not currently a part of the court's ADR program,
civ I disputes may also be resolved through private arbitration. Here, the parties voluntarily
co I sent to arbitration. If all parties agree, private arbitration may be binding and the parties give
up the right to judicial review of the arbitrator's decision. In private arbitration, the parties select
a rivate arbitrator and are responsible for paying the arbitrator's fees.

TO PARTICIPATE IN ANY OF THE COURT'S ADR PROGRAMS, PLEASE COMPLETE THE ATTACHED
STIPULATION TO ADR AND SUBMIT IT TO THE COURT. YOU MUST ALSO CONTACT BASF TO ENROLL IN
TH LISTED BASF PROGRAMS. THE COURT DOES NOT FORWARD COPIES OF STIPULATIONS TO BASF.

                                           Ga)                                           Page3
           Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 38 of 46




                        Superior Court of California /\
                                                                                      T
                                                                                                    /\
                                County of San Francisco                              A      ii ·•   R
                                                                                     ~      :·      ~




HON TERIL.JACKSON                                                                    JENIFFER B. ALC.A NTARA
  P ESIDING JUDGE            Judicial Mediation Program .                               ADR ADMINISTRATOR




         The Judicial Mediation program offers mediation in civil litigation with a San
    ancisco Superior Court judge familiar with the area of the law that is the subject of the
 cEnt:roversy. Cases that will be considered for participation in the program include, but are



  ~
    t limited to personal injury, professional malpractice, construction, employment, insurance
    verage disputes, mass torts and complex commercial litigation. Judici.al Mediation offers
   vil litigants the oppo1tunity to engage in early mediation of a case shortly after filing the
 c mplaint in an effort to resolve the matter before substantial funds are expended. This
 pi·ogram may also be utilized at anytime throughout the litigation process. The panel of
 j dges currently participating in the program includes:

         The Honorable Suzanne R. Bolanos                The Honorable Stephen M. Murphy
         The Honorable Angela Bradstreet                 The Honorable Joseph M. Quinn
         The Honorable Andrew Y.S. Cheng                 The Honorable James Robe1ison;U
         The Honorable Samuel K. Feng                    The Honorable John K . Stewrui
         The Honorable Curtis E.A. Karnow                The Honorable Richru·d B. Ulmer, Jr.
         The Honorable Charlene P. Kiesselbach           The Honorable Mary E. Wiss

         Pruiies interested in Judicial Mediation should file a Stipulation to Judicial Mediation
    dicating a joint request for inclusion in the program and deliver a courtesy copy to
    epartment ·610. A preference for a specific judge may be indicated on the request, and
   lthough not guaranteed due to the judge's availability, every effo1i will be made to fulfill the
   arties' choice for a particular judge. Please allow at least 30 days from the filing of the form
  t receive the notice of assignment.            The comi's Alternative Dispute Resolution
    dministrator will facilitate assignment of cases that qualify for the program.

    ote: Space and availability is limited. Submission of a stipulation to Judicial Mediation
   oes not guarantee inclusion in the program. You will receive written notification from the
   ourt as to the outcome of your application.


                                   Alternative Dispute Resolution
                        400 M cAI lister Street, Room J03, San Francisco, CA 94102
                                                 (415) 551 -3869




  '712017 (ja)
                       Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 39 of 46



                                                    cJf:pedited Jury Trial Information Sheet
                                                                                   mandatory ones do, but have one other
This in ormation sheet is for anyone involved in a civil                           important aspect-all parties must waive their
lawsuit who will be taking part in an expedited jury                               rights to appeal. In order to help keep down the
trial- trial that is shorter and has a smaller jury than a                         costs of litigation, there are no appeals following
traditio al jury trial.                                                            a voluntary expedited jury trial except in very
                                                                                   limited ~mslanccs. These are explained more
you    ca~ fin~the law and                  r~l~s
                                     governing exped.ited                          fully in'-.:J.
JUry trtls m Code of Civil· Procedure sections
630.01 30.29 and in rules 3.1545-3.1553 of the                             CD     Will the case be in front of a judge?
Califor ia Rules of Court. You can find these at any                       The trial will talce place at a courthouse and ajudge, or,
county law library or online. The statutes are online                      if you agree, a temporary judge (a court commissioner or
at http //leginfo. legislature. ca.gov/faces/codes.xhtml.                  an experienced attorney that the court appoints to act as
The rul s are at www.courts.ca.gov/rules.                                  a judge) will handle the trial.


0 \hat is an expedited jury trial?                                         0     Does the jury have to reach a
                                                                                 unanimous decision?
An exp dited jury trial is a short trial, generally lasting
                                                                           No. Just as in a traditional civil jury trial, only three-
only o e or two days. It is intended to be quicker and
                                                                           quarters of the jury must agree in order to reach a
less ex ensive than a traditional jury trial. .
                                                                           decision in an expedited jury trial. With 8 people on the ·
As in a traditional jury trial, a jury will hear your case                 jury, that means that at least 6 of the jurors must agree
and wil reach a decision about whether one side has to                     on the verdict in an expedited jury trial.
pay m . ey to the other side. An expedited jury trial
differs ~rom a regular jury trial in several important
ways:
                                                                           ©     Is the decision of the jury binding
                                                                                 on the parties?
c      T e trial will be shorter. Each side has 5 hours to
                                                                           Generally, yes, but not always. A verdict from a jury in
       pifk a jury' put on all its witnesses, show the jury
                                                                           an expedited jury trial is like a verdict in a traditional
       its evidence, and argue its case.
                                                                           jury trial. The court will enter a judgment based on the
c      T e jury will be smaller. There will be 8 jurors                    verdict, the jury's decision that one or more defendants
       in tead of 12.                                                      will pay money to the plaintiff or that the plaintiff gets
       C oosing the jury will be faster. The parties will                  no money at all.
       e ercise fewer challenges.                                          But parties in an expedited jury trial, like in other kinds
                                                                           of trials, are allowed to make an agreement before the
        vyhat cases have expedited jury trials?                            trial that guarantees that the defendant will pay a certain
0       ~~ndatory expedited jury trials. All limited civil                 amount to the plaintiff even ifthe jury decides on a
        cases--cases where the demand for damages or the                   lower payment or no payment. That agreement may also
        v~lue of property at issue is $25,000 or less--come                put a cap on the highest amount that a defendant has to
        w jthin the mandat01y expedited jury trial                         pay, even if the jury decides on a higher amount. These
        prpcedures. These can be found in the Code of                      agreements are known as "high/low agreements." You
        Civil Procedure, starting at section 630.20. Unless                should discuss with your attorney whether you should
        ytr case is an unlawful detainer (eviction) action,                enter into such an agreement in your case and how it will
        o meets one of the exceptions set out in the statute,              affect you.
        it ill be within the expedited jury trial procedures.
        T ese exceptions are explained more in G) below.                   © How else is an expedited jury trial
             Voluntary expedited jury trials. If your civil                      different?
             case is not a limited civil case, or even if it is,           The goal of the expedited jury trial process is to have
             you can choose to take part in a voluntary                    shorter and less expensive trials.
             expedited jury trial, if all the parties agree to do          o   The cases that come within the mandatory expedited
             so. Voluntary expedited jury trials have the same                jury trial procedures are all limited civil actions, and
             shorter time frame and smaller jury that the                      they must proceed under the limited discovery and

Judicial Co ncil of Canlomla, www.courls.ca .gov
Revised Ju 1. 2016. Mandatory Fonn
                                                       Expedited Jury Trial Information Sheet                   EJT --001-INFO, Page 1 of 2
Coda of Cl Procedure.§ 630.01-630.1 0                                                                                                 ~
Cal. Rules I Court, rules 3.154>-3.1553
                        Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 40 of 46



                                   Expedited Jury Tria.l Information Sheet
    pre~rial rules that apply to those actions. See Code of    document called [Proposed] Consent Order for
    Civil Procedure sections 90-100.                           Voluntary Expedited Jury Trial, which will be submitted
o   Thivoluntary expedited jury trial rules set up some        to the court for approval. (Form EJT-020 may be used
    spe ial procedures to help those cases have shorter        for this.) The court must issue the consent order as
    andlless expensive trials. For example, the rules          proposed by the parties unless the court finds good cause
    reqt. ire that several weeks before the trial takes        why the action should not proceed through the expedited
    pla ·e, the parties show each other all exhibits and       jury trial process.
  . tell L
         e ach other what witnesses will be at the trial. In
    addition, the judge will meet with the attorneys           0      Why do I give up most of niy righis
    beftre the trial to work out some things in advance.              to an appeal in a volur:itary
                                                                      expedited jury trial?
The othJer big difference is that the parties in either kind
of expe · ited jury trial can make agreements about how        To keep costs down and provide a faster end to the case,
the cas will be tried so that it can be tried quickly and      all parties who agree to take part in a voluntary
effectivbly. These agreements may include what rules           expedited jury trial must agree to waive the right to
will apJiy to the case, how many witnesses can testify         appeal the jury verdict or decisions.by the judicial officer
for eacH side, what kind of evidence may be used, and          concerning the trial unless one of the following happens:
what fats the parties already agree to and so do not need      o    Misconduct of the judicial officer that materially
the jury to decide. The parties can agree to modify many            affected substantial rights of a party;
of the r ·Jes that apply to trials generally or to any         o    Misconduct of the jury; or
pretrial!spect of the expedited jury trials.
                                                               o     Corruption or fraud or some other bad act
0              o I have to have an expedited jury                    that prevented a fair trial.
                                                               In addition, parties may not ask the judge to set the jury
              rial if my case is for $25,000 or less?
                                                               verdict aside, except on those same grounds. Neither you
Not al ays. There are some exceptions.
                                                               nor the other side will be able to ask for a new trial on
o    ThJ mandatory expedited jury trial procedures do          the grounds that the jury verdict was too high or too low,
     not_lapply to any unlawful detainer or eviction case.     that legal mistakes were made before or during the trial,
0    Anlparty may ask to opt out of the procedures if the      or that new evidence was found later.
     cas meets any of the criteria set out in Code of Civil
     Pro edure section 630.20(b), all of which are also
         1
     described in item 2 of the Request to Opt Out of
                                                               ®      ~an I change my mind after agreeing
                                                                      to a voluntary expedited jury trial?
     Ma~dat01y Expedited Jury Trial (form EJT-003).
     An~ request to opt out must be made on that form,         No, unless the other side or the court agrees. Once you
     an~ it must be made within a certain time period, as
                                                               and the other side have agreed to take part in a voluntary
     set~ut in Cal. Rules of Court, rule 3.1546(c). Any
                                                               expedited jury trial, that agreement is binding on both
     op osition must be filed within 15 days after the         sides. It can be changed only if both sides want to
     req est has been served.                                  change it or stop the process or if a court decides there
                                                               are good reasons the voluntary expedited jury trial
The re ainder of this information sheet applies only to        should not be used in the case. This is why it is
          voluntary expedited jury trials.                     important to talk to your attorney before agreeing to a
                                                               voluntary expedited jury trial. This information sheet
(D           Who can take part in a voluntary                  does not cover everything you may need to know about
              xpedited jury trial?                             voluntary expedited jury trials. It only gives you an
                                                               overview of the process and how it may affect your
The pr cess can be used in any civil case that the parties
                                                               rights. You should discuss all the points covered here
agree ay be tried in one or two days. To have a
                                                               and any questions you have about expedited jury
volunta expedited jury trial, both sides must want one.
                                                               trials with an attorney before agreeing to a voluntary
Each si e must agree to all the rules described in G),
                                                               expedited jury trial.
and to r aive most appeal rights. The agreements
between the parties must be put into writing in a




Revised Ju    1, 2016                   Expedited Jury Trial Information Sheet                      EJT-001-INFO, Page 2 of2
                        Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 41 of 46
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and address )_ _       __ _                                             FOR COURT USE ONLY




TELEPHONE NO.:

ATTORNEY FDR (Name):

SUPERIOR C PURT OF CALIFORNIA, COUNTY OF SAN FRANCISCO
400 McAllister ~tree!
San Francisco CA 94102-4514

PLAINTIFF/PE l ITIONER:


DEFENDANT/ ~ESPONDENT:

                                                                                                 .CASE NUMBER:
                 STIPULATION TO ALTERNATIVE DISPUTE RESOLUTION {ADR)
                                                                                                                 DEPARTMENT 610


1)    The parties hereby stipulate that this action shall be submitted to the following ADR process:

D          E~ rly Settlement Program of the Bar Association of San Francisco (BASF) - Pre-screened experienced allomeys provide
           a ninimum of 2 hours of settlement conference time for a BASF administrative fee of $295 per party. Waivers are available to
           those who qualify. BASF handles notification to all parties, conflict checks with the panelists, and full case
           management. www.sfbar.org/esp
D          M1 ~diation Services of BASF - Experienced      professional mediators, screened and approved, provide one hour of preparation
           a~d the first two hours of mediation time for a BASF administrative fee of $295 per party. Mediation time beyond that is charged
           at the mediator's hourly rate. Waivers of the administrative fee are available to those who qualify. BASF assists parties with
           m diat6r selection, conflicts checks and full case management. www.sfbar.org/mediation

D          P vate Mediation - Mediators and ADR provider organizations charge by the hour or by the day, current market rates. ADR
           or anizations may also charge an administrative fee. Parties may find experienced mediators and organizations on the Internet.

0          J dicial Arbitration - Non-binding arbitration is available to cases in which the amount in controversy is $50,000 or less and no
           e uitable relief is sought. The court appoints a pre-screened arbitrator who will issue an award. There is no fee for this
           pr gram. www.sfsuperiorcourt.org
D          J dicial Mediation - The Judicial Mediation program offers mediation in civil litigation with a San Francisco Superior Court
           ju ge familiar with the area of the law that is the subject of the controversy. There is no fee for this program.
           w w.sfsu eriorcourt.or

           Ju ge Requested (see list of Judges currently participating in the program):------ - - - - - - - -
           D te range requested for Judicial Mediation (from the filing of stipulation to Judiclal Mediation):
           ~ 30-90 day,          0   90-120 day'   0    Other (plea.e •pecify) _ _ __

D          Other ADR process (describe) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

2)     The parties agree that the ADR Process shall be completed by (date):--- - - - - -- - - - - -- - - -
3)     Plaint ff(s) and Defendant(s) further agree as follows:




Name of Pi rty Stipulating                                                   Name of Party Stipulating


Name of Pi rty or Attorney Executing Stipulation                             Name of Party or Attorney Executing Stipulation


Signature c~ Party or Attorney                                               Signature of Party or Attorney

0    Plaintiff   D   Defendant   D    Cross-defendant                        0   Plaintiff   D   Defendant   D    Cross-defendant

Dated: --r-- - - -- - -- - - -- -
                                                    0     Additional signature(s) attached



ADR-2 03/15                          STIPULATION TO ALTERNATIVE DISPUTE RESOLUTION
                            Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 42 of 46


                                                                                                                                                     Cil!l-110
 ATIOR~       Y OR PARiY WlTHOUT ATIORNEY (Name, Slate Bar number. and address):                                           FOR COURT USE ONLY




                TELEPHONE NO :                                 FAX NO. (Optional):

     E-MAIL ADDRESS (OpllonaQ:

        ATT:lRNEY FOR (Name):

  SUPE ~IOR COURT OF CALIFORNIA, COUNTY OF
      STREET ADDRESS:

      MAILl~G   ADDRESS:

     CITY M D ZIP CODE:

         BR~NCH     NAME:

        Pl.J INTIFF/PETITIONER:

DEFEN )ANT/RESPONDENT:

                                        CASE MANAGEMENT STATEMENT                                           CASE NUMBER:

(Checll one):               0           UNLIMITED CASE             0        LIMITED CASE
                                        (Amount demanded                    (Amount demanded is $25,000
                                        exceeds $25,000)                    or less)

A CAS ~ MANAGEMENT CONFERENCE is scheduled as follows:
Date:                                                Time:                           Dept.:               Div.:                     Room:
Addres:; of court (if different from the address above):

 D           l~otlce of Intent to Appear by Telephone, by (name):

                    INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.
1.      Par~      or parties (answer one):
        a.    D           This statement is submitted by party (name):
        b.    D           This statement is submitted jointly by parties (names):



2.      Cor11plalnt and cross-complaint (to be answered by plaintiffs and cross-complainants only)
        a. The complaint was filed on (date):
        b.     D    The cross-complaint, if any, was filed on (date):

3.      Ser ice (to be answered by plaintiffs and cross-complainants only)
        a. =:J All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
        b.      ~ The following parties named in the complaint or cross-complaint
                          (1)       D      have not been served (specify names and explain why not):

                          (2)       D      have been served but have not appeared and have not been dismissed (specify names):

                          (3)       D      have had a default entered against them (specify names):

        c.      0         The following additional parties may be added (specify names, nature of involvement in case, and date by which
                          they may be served):



4.      Des~riptlon     of case
        a.      Type of case in          D     complaint         D        cross-complaint     (Describe, including causes of action):




                                                                                                                                                      Paao 1or6
Form Adople for Manda1oiy Use                              CASE MANAGEMENT STATEMENT                                                            Cal. Rules or Court,
  Judicial Co~indl o1 CaOfomla                                                                                                                   rules 3.72(}-3.730
     CM-110 [F ev . July I, 2011]                                                                                                               WWW.courts ca gov
                      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 43 of 46


                                                                                                                                              CM-110
                                                                                                            CASE NUMBER:
          LAINTIFFIPETITIONER:
 DEF NDANTIRESPONDENT:

4. b.      Provide a brief statement of the case, including any damages. (If personal injury damages are sought, specify the injury and
           damages claimed, including medical expenses to date [indicate source and amount], estimated future medical expenses, lost
           earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief.)




               (If more space is needed, check this box and attach a page designated as Attachment 4b.)
5.        or nonjury trial
         party or parties request          D     a jury trial    D        a nonjury trial.   (If more than one party, provide the name of each party
     re uesting a jury trial):


6.   Tri I date
     a.    D    The trial has been set for (dale):
     b. D       No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
                not, explain):

     c.    Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):


7. Es mated length of trial
   Th party or parties estimate that the trial will take (check one):
     a.    D        days (specify number):
     b.    D        hours (short causes) (specify):


8. Tri I representation (to be answered for each party)
     Th party or parties will be represented at trial D     by the attorney or party listed in the caption                 D   by the following:
     a. Attorney:
     b. Firm:
     C. Address:
     d. Telephone number:                                                      f. Fax number:
     e. E-mail address:                                                        g. Party represented:
           Additional representation is described in Attachment 8.
9. Pre erence
          This case is entitled to preference (specify code section):
10. Alt rnative dispute resolution (ADR)
     a.     ADR information package. Please note that different ADR processes are available in different courts and communities; read
            the ADR information package provided by the court under rule 3.221 for information about the processes available through the
            court and community programs in this case.
            ) For parties represented by counsel: Counsel          hasD              D
                                                                                  has not            provided the ADR information package identified
              in rule 3.221 to the client and reviewed ADR options with the client.

            ) For self-represented parties: Party     D         has   D        has not reviewed the ADR information package identified in rule 3.221 .
     b. Referral to judicial arbitration or civil action mediation (if available).
          ()D     This matter is subject to mandatory judi.cial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                  mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                  statutory limit.

                         Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                         Civil Procedure section 1141.11 .
                         This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Court or from civil action
                          mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):


CM-110(R     July 1, 2011]                                                                                                                     Page 2 of 6
                                                    CASE MANAGEMENT STATEMENT
                      Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 44 of 46


                                                                                                                                  CM-110
                                                                                                  CASE NUMBER:
     PLAINTIFF/PETITIONER:
)EFEl~DANT/RESPONDENT:


10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
         have already participated in (check all that apply and provide the specified information):


                              The party or parties completing    If the party or parties completing this form in the case have agreed to
                              this form are willing to           participate in or have already completed an ADR process or processes,
                              participate in t.he following ADR indicate the status of the processes (attach a copy of the parties' ADR
                              processes· (check all that apply): stipulation):


                                                                  D       Mediation session not yet scheduled

                                           CJ                     D       Mediation session scheduled for (date):
  (1) l~ediation
                                                                  D      Agreed to complete mediation by (date):

                                                                  D       Mediation completed on (dale):


                                                                  D      Settlement conference not yet scheduled

 (2) Settlement                            D                      D      Settlement conference scheduled for (date):
     c1>nference
                                                                  D      Agreed to complete settlement conference by (date):

                                                                  D       Settlement conference completed on (date):


                                                                 CJ       Neutral evaluation not yet scheduled

                                           CJ                   .D        Neutral evaluation scheduled for (date):
  (3) r eutral evaluation
                                                                 D        Agreed to complete neutral evaluation by (date):

                                                                 D        Neutral evaluation completed on (date):


                                                                  D       Judicial arbitration not yet scheduled

  (4) ~lonbinding judicial                 D                      D       Judicial arbitration scheduled for (date):
      c: rbitration
                                                                  D       Agreed to complete judicial arbitration by (date):

                                                                  D       Judicial arbitration completed on (date):


                                                                  D       Private arbitration not yet scheduled

                                                                  D       Private arbitration scheduled for (date):
  (5) Einding private
      arbitration
                                           CJ
                                                                  D       Agreed to complete private arbitration by (date):

                                                                  D       Private arbitration completed on (dale):


                                                                  D       ADR session not yet scheduled

                                                                  CJ      ADR session scheduled for (date):
   (6) C ther (specify):                   D
                                                                  D       Agreed to complete ADR session by (dale):

                                                                  D       ADR completed on (dale):


CM-110 [F ev. July 1, 2011)                                                                                                        Pago 3 of 6
                                               CASE MANAGEMENT STATEMENT
                        Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 45 of 46



                                                                                                     CASE NUMBER:
       P    INTIFF/PETITIONER:

 DEFE DANT/RESPONDENT:

11 . Ins ranee
     a.    D  Insurance carrier, if any, for party filing this statement (name):
     b. Reservation of rights:         C  Yes         D  No
     c. D     Coverage issues will significantly affect resolution of this case (explain):




12. Juri diction
         te any matters that may affect the court's jurisdiction or processing of this case and describe the status.
               Bankruptcy    D     Other (specify):



13. Rela ed cases, consolidation, and coordination
    a.       There are companion, underlying, or related cases.
                  (1) Name of case:
                  (2) Name of court:
                  (3) Case number:
                  (4) Status:
                  Additional cases are described in Attachment 13a.
    b.            A motion to      D       consolidate    D      coordinate       will be filed by (name party):

14. Blfu ation
    D       The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
            action (specify moving party, type of motion, and reasons):



15. Othe motions
    D        The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):



 16. Dis       very
     a.           The party or parties have completed all discovery.
     b.           The following discovery will be completed by the date specified (describe all anticipated discovery):
                  Party                                    Description                                                  Date




      c.           The following discovery issues, including issues regarding the discovery of electronically stored information, are
                   anticipated ·(specify):




CM-110 [Rev J ly 1, 2011)                                                                                                                 Pogo 4 of 6
                                                  CASE MANAGEMENT STATEMENT
                         Case 3:18-cv-06465-EDL Document 1-1 Filed 10/23/18 Page 46 of 46


                                                                                                                                      CM-1·10
                                                                                                    CASE NUMBER:
     PLAINTIFF/PETITIONER:

DEFEND,,NT/RESPONDENT:



17. Ecor omic litigation
     a.   CO This is a limited civil case {i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
               of Civil Procedure sections 90-98 will apply to this case.
     b. [   =:J This is a limited civil case and a motion to withdraw the case from the economic litigatio"n procedures or for additional
               discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery or trial
               should not apply to this case):                                                                                           ·




18. Otha issues
    D       The party or parties request that the following additional matters be considered or determined at the case management
            conference (specify):




19. Meet and confer
    a.    Cw
           The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
           of Court (if not, explain):




     b. I fter meeting and conferring as required by rule 3. 724 of the California Rules of Court, the parties agree on the following
        (~ pecify):                                                                                                           ·




20. Total iumber of pages attached (if any):
                                                    ----
1 am com >letely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the lime of
the case management conference, including the written authority of the party where required.

Date:




                            (lYPE OR PRIITT NAME)                                                (SIGNATURE OF PARTY OR ATIORNEY)




                            (lYPE OR PRINT NAME)                                                 (SIGNATURE OF PARTY OR ATIORNEY)

                                                                               D      Additional signatures are attached.




CM·110[Rev.J ly1,2011]                                                                                                                 Page 6 of 6
                                                    CASE MANAGEMENT STATEMENT
